Citation Nr: 1708243	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-30 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Joseph. R. Moore, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 



INTRODUCTION

The Veteran, who is the appellant, had active service from May 1969 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The September 2009 rating decision granted service connection for a TBI and assigned an initial 10 percent disability rating.  A September 2012 Decision Review Officer denied an initial disability rating in excess of 10 percent for a TBI, and reduced the disability rating to noncompensable effective April 19, 2012.

In a January 2015 decision, the Board continued the 10 percent disability evaluation for the TBI prior to April 19, 2012, and increased the Veteran's disability for his TBI from noncompensable to 10 percent disabling from April 19, 2012.  

Thereafter, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Joint Motion for Partial Remand (JMPR), the parties agreed that the portion of the Board decision that raised the TBI disability from noncompensable to 10 percent from April 19, 2012, should not be disturbed but that the part of the Board decision that denied an evaluation in excess of 10 percent for the entire time period should be vacated and remanded to the Board for actions consistent with the JMPR.  Later that month, the Court granted the JMPR and remanded the matter for actions consistent with the JMPR.  

The appellant, through his attorney, has requested that he be granted a separate 40 percent disability evaluation for his TBI throughout the appeal period.  

In his December 2016 written argument, the Veteran's attorney also requested that the Veteran be granted a TDIU based upon his service-connected disabilities from December 7, 2013 onward, the date of his last employment, as the Veteran was unemployable since that time due to his service-connected disabilities, including the TBI that was on appeal.  

As entitlement to a TDIU has been raised by the Veteran and his attorney in various writings, the Board has re-characterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


FINDINGS OF FACT

1.  The credible and probative evidence of record demonstrates that the Veteran's residuals of TBI causes one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them; all other facets of cognitive impairment and other residuals of traumatic brain injury (TBI), not otherwise classified, are either compensated for under another diagnostic code or do not rise to level 2 of impairment or higher.

2.  The Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and occupational experience as of December 7, 2013.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability evaluation for residuals of a TBI have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.25, 4.124a, Diagnostic Code 8045 (2016).

2.  The criteria for a TDIU have been met from December 7, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  In this case, because the Board is granting the full benefits sought on appeal as it relates to the assignment of a 40 percent disability evaluation for TBI residuals throughout the course of the appeal, as was requested by the Veteran's attorney, and a TDIU with an effective date of December 7, 2013, as was also requested by the Veteran's attorney, the claims are substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

TBI Evaluation

As a preliminary matter, the Board notes that the regulations for rating traumatic brain injuries were revised within days of when VA received the Veteran's claim.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124a, Note (5) (2016).  VA received the Veteran's claim on October 29, 2008.  Therefore, only the most recent criteria will be addressed.

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage disability ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns diagnostic codes (DCs) to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  see 38 C.F.R. § 4.14.

In Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran's service-connected TBI residuals have been evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8045 (residuals of TBI) (2016).

DC 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.  The diagnostic code provides:

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

VA must also consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0=0 percent; 1=10 percent; 2=40 percent; and 3=70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

A review of the record reveals that with regard to memory, attention, concentration, executive functions; the July 2009 VA examiner found that the Veteran had "some short and near term mild difficulty...."  The RO assigned an impairment level of 1.  The April 19, 2012 VA examination report noted that the Veteran had complaints of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  The RO assigned an impairment level of 1.  The RO stated that these symptoms were included in the disability rating for his service-connected anxiety disorder and not considered when determining his rating for residuals of a TBI. 

With regard to the judgment facet, the July 2009 examiner did not note problems with judgment.  The RO assigned an impairment level of 0.  The April 2012 VA examiner found that the Veteran's judgment was mildly impaired and the RO assigned an impairment level of 1.  The RO stated that the Veteran's impaired judgment was included in the disability rating for his service-connected anxiety disorder and not considered when determining his rating for residuals of a TBI. 

With regard to the social interaction facet, the July 2009 examiner did not note any abnormalities.  The RO assigned an impairment level of 0.  The April 2012 VA examiner found that the Veteran's social interaction was frequently inappropriate due to problems with anger.  The RO assigned an impairment level of 2.  The RO stated that the Veteran's social interaction was included in the disability rating for his service-connected anxiety disorder and not considered when determining his rating for residuals of a TBI. 

With regard to the orientation facet, the July 2009 VA examiner did not find that the Veteran had occasional disorientation to any of the four aspects of orientation. The RO assigned an impairment level of 0.  The April 2012 VA examiner found that the Veteran was occasionally disoriented to one of the four aspects of orientation.  The RO assigned an impairment level of 1.  The RO stated that the Veteran's orientation was included in the disability rating for his service-connected anxiety disorder and not considered when determining his rating for residuals of a TBI. 

With regard to the motor activity facet, the July 2009 VA examiner noted no problems with motor activity.  However, the RO assigned an impairment level of 1 for this facet.  The April 2012 VA examiner specifically found that the Veteran's motor activity was normal.  The RO assigned an impairment level of 0.

With regard to the visual spatial orientation facet, the July 2009 VA examiner did not note any symptoms.  The RO assigned an impairment level of 0.  The April 2012 VA examiner found the Veteran's visual spatial orientation was normal and the RO assigned an impairment level of 0.

With regard to the subjective symptoms facet, the July 2009 VA examiner found that the Veteran had occasional dizziness, headaches, pain along the lateral side of his neck as if the muscles were constantly stiff, and light sensitivity.  The RO assigned an impairment level of 1.  Although the examiner identified more than three subjective symptoms, the report does not show that these symptoms moderately interfere with work, activities of daily living, work, family, or other close relationships.  The April 2012 VA examiner found that the Veteran's subjective symptoms did not interfere with work.  The RO assigned an impairment level of 0. 

With regard to the neurobehavioral effects facet, the July 2009 VA examiner found that the Veteran had no known neurobehavioral changes and that he claimed he had been irritable "pretty much his whole life."  The RO assigned an impairment level of 0.  The April 2012 VA examiner found that the Veteran had one or more neurobehavioral effects that frequently interfered with workplace interaction, social interaction, or both but did not preclude them. The RO assigned an impairment level of 2.  The RO stated that the Veteran's neurobehavioral effects were included in the disability rating for his service-connected anxiety disorder and not considered when determining his rating for residuals of a TBI. 

With regard to the communication facet, both the July 2009 and April 2012 VA examiners found that the Veteran's communication was normal.  The RO assigned an impairment level of 0 in both instances.

Lastly, with regard to the consciousness facet, no impairment level has been assigned at any point during the appeal period because the Veteran's symptoms do not approach the level of severity needed to approximate a persistently altered state of consciousness. 

Because the Board does not find that any of the assigned levels of impairment should be changed, the issue in this case is whether the findings regarding the memory, attention, concentration and executive functions facet, and the judgment, social interaction, orientation, or neurobehavioral facets were properly attributed to the Veteran's service-connected anxiety disorder as opposed to his residuals of a TBI.  

The memory, attention, concentration and executive functions facet, and the judgment, social interaction, and neurobehavioral facets are all assigned an impairment level of 2, and if they were considered as part of his TBI, a 40 percent disability rating would be warranted.  

At the Veteran's December 2011 VA examination for posttraumatic stress disorder, the examiner stated, "[h]is complaints of forgetfulness and concentration problems could be from anxiety, depression, TBI residual, or some interaction of these diagnoses." 

The April 2012 VA TBI examiner found that, "[t]he inefficiency seen with [the Veteran's] immediate memory is likely secondary to increased work related stress, depression, and anxiety.  His current cognitive profile is not consistent with a dementia.  Further, the onset and course of his cognitive concerns is not congruent with residual effects of his remote TBI, but his persistent mood issues may be related to it." 

At the time of the Veteran's June 2012 VA psychiatric examination, the examiner found that, "[n]europsychological testing...attributed his cognitive concerns to work related stress, depression, and anxiety.  On this basis no symptoms are clearly identified which can be attributed to residuals of TBI." Further, the examiner found that, "[p]er [the Veteran's] report today ... his depression and frustration, as well as likely his concerns about memory and other cognitive functions, have been related to his current stressors, especially work stressors and including stress from his displeasure with the VA compensation process.  Previously his mood difficulty has been related to other prior social stressors.  While his service connected Anxiety Disorder is not disputed, there is not clear evidence associating his mood symptoms or cognitive concerns to this diagnosis or to his TBI diagnosis." 

As noted above, the Board denied an evaluation in excess of 10 percent in a January 2015 decision.  

In the December 2015 JMPR, the parties noted that the Board found that the symptoms encompassed by the social interaction and neurobehavioral effects facets "were properly attributed to the Veteran's service-connected anxiety disorder as opposed to his residuals of a TBI.  They observed that the Board relied upon the June 2012 VA examiner's opinion to conclude that the Veteran's mood symptoms were properly attributed to his service-connected anxiety disorder, finding the December 2011 and April 2012 VA examiners' opinions of reduced probative value.  The parties further noted that the Board had acknowledged that the social interaction and neurobehavioral effects facets were assigned an impairment level of 2, and if they were considered as part of his TBI, would warrant a 40 percent disability rating.

The parties agreed the Board failed to adequately explain its reliance upon the June 2012 VA examiner's rationale to find that the Veteran's social interaction and neurobehavioral effects facets were more appropriately included as part of his anxiety disorder.  The parties indicated that the June 2012 VA examiner did not appear to have attributed the Veteran's mood symptoms to either his service-connected anxiety disorder or his TBI. 

The parties stated that in light of the foregoing, the Board's failure to explain how the June 2012 VA examiner's reasoning supported its conclusion that the relevant facets were more appropriately included in the disability rating for the Veteran's anxiety disorder frustrated judicial review.  The parties also indicated that the Board failed to adequately support its statement that including the social interaction and neurobehavioral effects facets with an impairment level of 2 in the Veteran's TBI rating would constitute pyramiding.  The parties observed that the record reflected evidence of moodiness, impaired awareness of disability, verbal aggression, and lack of cooperation, symptoms contemplated by the neurobehavioral effects facet. 

The parties noted that when rating the Veteran's anxiety disorder, the December 2011 rating decision assigned a 30 percent evaluation based on anxiety.  Additional symptoms included occupational and social impairment due to mild or transient symptoms and the December 9, 2011 medical examiner's assessment of the Veteran's current mental functioning, which was noted to be partially reflected in the Veteran's GAF score.  The parties indicated that disturbances of mood, for example, were apparently not found, and therefore not considered.  The parties requested that the Board address the foregoing evidence on remand and discuss whether the social interaction and neurobehavioral effects facets were properly attributed to the Veteran's service-connected anxiety disorder as opposed to his TBI.

In December 2015, the Court vacated the decision and remanded the appeal to the Board for actions consistent with the JMPR.

In support of the appeal, the Veteran, through his attorney, submitted a detailed report as to the symptomatology associated with the Veteran's service-connected TBI and his service-connected anxiety disorder.  M. C., M.D,. in a December 2016 report, provided detailed analysis of the Veteran's symptoms, addressing each VA examination conducted in conjunction with the claim, as well as interviewing the Veteran, and citing to numerous medical treatises on the subject when rendering his opinion.  Dr. C. indicated that it was more likely than not that the Veteran developed major depressive disorder as a result of his traumatic brain injury.  He stated that this particular sequela of the traumatic brain injury would cause periods of depressed mood, diminished interest or pleasure in activities, weight changes, insomnia, fatigue, feeling of worthlessness and thoughts of death.  He indicated that at one time or another, the Veteran had experienced each of these symptoms.  Dr. C. noted that there was some overlap in symptomatology in that major depression could cause a decreased ability to think or concentrate, but the Veteran's trouble with focus and concentration were more likely associated with the traumatic brain injury directly.  He noted that the Veteran had also been diagnosed with unspecified anxiety disorder which provided an entirely different set of symptoms, including restlessness, fatigue, muscle tension, and sleep disturbance.  He stated that the symptoms associated with this disease process could be separated from those symptoms caused directly by the brain injury, which were apparent following the 1973 motor vehicle accident.  

The Board finds Dr. C's opinion to be the most probative of record given the detailed history, analysis and discussion of the prior VA examinations reports, findings made during the interview of the Veteran, and the numerous articles addressed in support of his opinion.  

Given the foregoing, the evidence supports a finding that the Veteran's social interaction and neurobehavioral effects facets are properly attributable to the residuals of the TBI.  As such, a 40 percent disability evaluation is warranted for the Veteran's TBI from October 29, 2008 to the present.

No more than an overall 40 percent evaluation is warranted based on the highest level of severity of "2" being assigned based upon the results of the numerous VA examinations afforded the Veteran throughout the appeal period.

Although the Veteran has not requested an evaluation in excess of 40 percent for his TBI, with his attorney specifically requesting a 40 percent disability evaluation, a 70 percent evaluation, the next higher evaluation is not warranted, as the Veteran has not been shown to have an inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  The Veteran has also not been shown to have moderately severely impaired judgment for even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  There has also been objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  Motor activity moderately decreased due to apraxia has also not been found to be present.  Furthermore, one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others have also not been found.  The Veteran has also not been shown to be often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.  Social interaction has not been found to be inappropriate most or all of the time and visual spacial orientation has not been found to be moderately severely impaired at any time. 

Additionally, a higher evaluation of 100 percent is not warranted for traumatic brain injury as the Veteran has not been shown to have a persistently altered state of consciousness, such as vegetative state, minimally responsive state, or coma under the consciousness facet.

TDIU

A TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a Veteran meets that 60/70 percent schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

In any event, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b); see 38 C.F.R. §§ 3.340, 3.341, 4.15 (2016). 

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992). 

The Court has also held that a Veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other Veterans with the same disability rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for anxiety disorder, NOS, rated as 70 percent disabling; a TBI now rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; residuals of a skull fracture with 7th nerve palsy, rated as 10 percent disabling; and bilateral hearing loss, tension headaches associated with TBI, and tarsorrhaphy, left eye with involvement of the 6th cranial nerve, all rated as noncompensable.  The combined disability evaluation is 90 percent.

Based upon the above assigned disability evaluations, the Veteran has met the criteria for consideration under 38 C.F.R. § 4.16(a).

The Veteran, through his attorney, has indicated that the Veteran became unemployable as a result of his service-connected disabilities commensurate with the last day of his last employment.

A review of the Veteran's service personnel records reveals that his retirement was classified as voluntary as of December 7, 2013.  

In his December 2016 report, Dr. C indicated that it was quite well understood that traumatic brain injuries could create significant problems with impulsivity, volatility, and anger and were also associated with the later development of mental health care symptoms such as depression and anxiety as clearly revealed in the peer-related literature.  Dr. C. stated that since his discontinuation from work, the Veteran had not been able to find full-time employment as his behaviors, actions, and symptoms had prevented him from acquiring a job due to his lack of interpersonal capacity and inability to engage with the interviewer.  Dr. C opined that the Veteran had been rendered unemployable because of his TBI and the sequelae from that disease process.  

He further indicated that there was no question that the Veteran had not been able to work due to the severity of the symptoms associated with his TBI since at least December 2013.  He noted that the Veteran was simply not able to manage interpersonal relationships in a reasonable and appropriate fashion as could be clearly seen from his tumultuous work history, which included numerous verbal altercations with co-workers, supervisors, and even VA patients.  

In this case, the Veteran cannot work in the field in which he has training and experience, he has lack of training and education in other fields of work, and his service-connected TBI residuals, to include an anxiety disorder, prevent him from obtaining and securing substantially gainful employment.  Furthermore, the Veteran is irritable and prone to outbursts with little or no provocation and has significant social interaction problems with others.  The Board finds that the weight of the evidence, including Dr. C's findings, the Veteran's statements, and his work history, demonstrate that he has met the criteria set forth in § 4.16, and that a TDIU based upon service-connected disabilities is warranted, from December 7, 2013, the date that he last worked.  


ORDER

An initial 40 percent disability evaluation for residuals of a TBI is granted. 

A TDIU from December 7, 2013, is granted.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


